Name: 94/503/ECSC, EC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 July 1994 nominating the person they intend to appoint as President of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-08-06

 Avis juridique important|41994D050394/503/ECSC, EC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 26 July 1994 nominating the person they intend to appoint as President of the Commission of the European Communities Official Journal L 203 , 06/08/1994 P. 0020 - 0020 Finnish special edition: Chapter 1 Volume 3 P. 0160 Swedish special edition: Chapter 1 Volume 3 P. 0160 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 26 July 1994 nominating the person they intend to appoint as President of the Commission of the European Communities (94/503/ECSC, EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to Article 10 (2), first subparagraph of the Treaty establishing the European Coal and Steel Community, Having regard to Article 158 (2), first subparagraph of the Treaty establishing the European Community, Having regard to Article 127 (2), first subparagraph of the Treaty establishing the European Atomic Energy Community, Having regard to the opinion of the European Parliament of 21 July 1994, HAVE DECIDED AS FOLLOWS: Article 1 Mr Jacques Santer is hereby nominated as the person whom the Governments of the Member States intend to appoint as President of the Commission of the European Communities. Article 2 This Decision, which shall be published in the Official Journal of the European Communities, shall enter into force on today's date. Done at Brussels, 26 July 1994. The President D. von KYAW